Title: To James Madison from Edmund Randolph, 13 December 1782
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Decr. 13. 1782.
Nothing, I think, need be apprehended from the conveyance of the cypher in an unsealed letter. The curiosity of the postmaster or any other person must [have] been extravagant, if a copy was taken of it. Indeed it seems impossible, for the hurry in which the letter was sent to the office from home on the morning of the departure of the post, would not suffer a transription here, and I presume, you received it, before any thing of the sort could have been done in Phila.
It was with much difficulty, that I prevailed upon myself to take the measure of resignation, which I hinted to you in the letter above-alluded to. I am happy, however that there is a prospect of a majority of friends to France remaining in Congress as delegates from Virginia for Lee will probably be shut out
Dr. Lee’s letter to Mr. Page has been canvassed at several meetings of the committee of privileges and elections. A special report was insisted upon by some, in order to shew the truth of the case to the world at large, and opposed by others with success, as having for its necessary consequence the publication of congressional secrets. Being e[n]gaged in the session of the general court which is usually held for this month, I could not attend the examination. But I have been informed authentically, that the letter was urged to be a confidential one, not destined for public inspection, and that Mr. Page refused at first to deliver it up. But from this refusal he afterwards receded at the instance of Doctor Lee. The contents of it you know. Upon its being produced and compared with the copy, which Mr. James Mercer had taken from memory (between which there was in one part a difference of some consequence) Mr. Jones’s and Mr. Jervais’s answers to Mr. Mercer’s inquiries on the subject were read. But in order to set the matter in the clearest point of testimony Colo. Bland was sent for, who deposed in affirmation of what the two gentlemen abovenamed had written. Upon this examination the inclosed report was made. Mr. Tazewell moved in the house to amend it; by substituting one, declaratory of Mr. Lee’s services and attachment to his country, but condemning him on the score of imprudence for writing to a private individual, what was unfit for communication, inasmuch as it was liable to be intercepted. The yeas and nays were called for, and the number for the amendment were 28; against it 50. The report was immediately confirmed.
In the course of the pr[e]ceding debate Mr. R H Lee is said to have endeavoured [to] prove his brothers being free from blame, by quoting the possibility of That happening again, which had once happened, to wit an effort by France to practice the same arts, which she had exercised towards the Dut[c]h Should this event take place, he hinted that a peace must be sought for independent of our ally This rendered it fit, that the motions of France should be faithfully transmitted hither
Among the questions, which were put to Colo. Bland, I am informed, that the following were the foremost. whether congress had not so manacled their Ministers of peace by subjecting them to the will of France? and whether the French minister had not undu[e] influenc[e] over congress? The answers were dictated by a proper spirit. He doubted the fitness of replying to the first, as it would lead to the treasures of the secret journal, and was not, I believe, any longer pressed on that head. On the second he observed, that he could only answer for himself, and then declared his own freedom from the influence complained of
After all: The doctor has most bitter enemies in the Assembly who among their various attempts to get him out of Congress have proposed, as an expedient which will probably have its effect, that a law be passed for the reducing the delegates to three Should the scheme succeed, another ballot will be taken, and he will be excluded
It was not a fit season, when I received your favor of december 3. to say any thing touching the 5 pr. cent duty. For the assembly had repealed it some days before. The reason given me for this measure was, that congress ought not to derive revenue from any other source, than that pointed out by the confederation. I begged the gentlemen, with whom I conversed, to reflect on the present, if not perpetual impracticability, of executing the scheme of assessment therein prescribed, and the necessity of some stable fund, on which congress might count, not as the basis of European loans but the source of payment of American creditors. I added remarks on the facility of paying it, and on the moderation of congress in submitting the impost of the 5 prct. on prize goods to the pleasure of the different legislatures, when their own power was equal to the levying of it. To these and many other reflections, I received no other answer, than that the act of our assembly, granting the duty passed at Staunton, without thought, and amidst the alarms of war. I commiserate your situation indeed! After the acrimonious comments, which must have fallen from the Virginia delegates, touching the reluctance of Massachusetts, and unconquerable obstinacy of Rhode-Island, how can you withstand the retort? I am not clear, whether the enaction of the law did not deprive this state of the power of revocation, until congress should release it from the grant.
The house of delegates sent up a bill to the senate for giving immediate operation to the act confiscating British goods, found on shore. The senate have laid it asleep. But it seems astonishing, that nothwistanding there was not a dissenting voice among the delegates, nothing like a conference has been proposed on the subject. This shews, I fear, that the men of consequence do not love it As I ran over the journal of the delegates this morning I found a resolution, requiring the governor to make peace with the Chicasaw indians, and to obtain from them by purchase a cessi[on] of lands. Caution has been used in speaking of the cess[ion] for he is directed to cause it to be expressly inserted in the treaty, [that?] the purchase is merely for the sa[ke] of peace. I have not the confederation by me, and theref[ore] cannot be correct. But I conceive, that the legislatures of the states are not equal to this pacification: congress having received by their gift every power of negotiation even with Indians, notwithstanding the right in each state to oppose them without the leave of congress. I do not mean to extend this observation so far, as on the other hand to authorize congress to tre[at] so as to affect lands lying within any particular state.
I was prevented from writing la[st] week by a journey to Wmsburg.
Nothing less than Europe would suit our friend of M——ll——o. However I will write to hi[m] on the subject. Residence beyond the water would not, I believe be agreeable to him, if the opening suggested should be made. The determination of Mc——l——g would probably depend much on the certainty of being appointed, I will wri[te] to him also.
Your queries shall be attended to. Perhaps yo[ur] extract from Mr. J’s answers to Mr. M——b——s queries will be too troublesome for transcription. If so, it will content me
